Title: To Benjamin Franklin from Jean-Daniel Schweighauser, [23 December 1776]
From: Schweighauser, Jean-Daniel
To: Franklin, Benjamin


Monsieur
[December 23, 1776]
J’espere que vous aurez eu un heureux voyage jusques à Paris, et je l’apprendrai avec la plus grande satisfaction. Je regrette infiniment de n’avoir pu avoir celle de vous rendre plus souvent mes devoirs icy.
Maintenant j’ai l’honneur de vous écrire la presente pour vous faire part de l’arrivée icy du Navire La fanny Cap. Tokely chargé pour compte des Etats Unis de L’amerique de 226. Bariq. de Tabac et 1500 pièces de Merrain (soit Staves).
Il est parti de Plimouth près de Boston le 21. 9bre et est entré en notre riviere avanthier sans aucune mauvaise rencontre en mer n’ayant vu que 4. navires de loin qu’il n’a pas cherché a reconnoître. Il n’apporte non plus aucune nouvelle qu’il se soit passé quelque chose d’essentiel entre les armées à L’amerique.
L’honorable Committé me donne ordre de vendre au mieux possible les Susdits Tabacqs qui sont tres demandés de L’ Etranger, et il paroit que notre Ferme generale en a egalement besoin ainsi on en tirera un bon prix.
Depuis votre départ il en est aussi arrivé une Cargaison adressée à Mr. Pennet par le Navire La Marie Elisabeth Cap. Young.
Des passagers venus avec le Cap. Tokely rapportent que le Navire Le hancok et Adam Cap. Smit que j’ai expedié d’icy étoit arrivé à Dartmouth; j’en suis bien charmé pour les Interests des Etats unis, et l’honorable Committé aura au moins eu de mes nouvelles.
Si vous aviez quelques ordres à me donner je serai tres flatté que cela me procure les moyens de vous prouver en touttes occasions mon sincere devouement et le profond respect avec lequel j’ai l’honneur de me dire Monsieur Votre tres humble et tres obeïssant serviteur
J. D. Schweighauser
 
Addressed: To / The honourable Doctr / Franklin / at / Paris
Notation: Lett. from J D Schweighauser Nants no date
